Citation Nr: 1507268	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  13-00 127A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for left leg sciatica. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel







REMAND

The Veteran served on active duty from October 1988 to September 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which, in pertinent part, granted service connection for left leg sciatica, rated as 10 percent disabling, effective from October 1, 2001.  Jurisdiction over the case was subsequently transferred to the Muskogee, Oklahoma VA RO.

In his January 2013 substantive appeal (VA Form 9), the Veteran requested a Board hearing by videoconference.  In a March 2014 letter, he was advised that a videoconference hearing was scheduled for May 6, 2014 at the Muskogee, Oklahoma RO.  However, in communication on May 6, 2014, the Veteran informed the RO that he needed to reschedule his hearing, as he was acting as a caregiver to his seriously ill mother in a Florida rehabilitation center.  The Veteran's videoconference hearing was rescheduled for August 18, 2014 at the Muskogee, Oklahoma RO.  In communication received on August 17, 2014, the Veteran again requested that his hearing be rescheduled because he was away from home tending to his ill mother.  He further stated that he did not have the opportunity to consult with his representative.

Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 C.F.R. §§ 20.703, 20.704 (2013) (pertaining specifically to hearings before the Board).  In light of the above, a remand of this matter to the RO is warranted.  

Additionally, the Veteran should be asked whether he would be amenable to appearing for a videoconference hearing at the closest, most convenient location to him that is equipped to a host a videoconference hearing with the Board.  If so, the Veteran and his representative should be contacted regarding the locations closest to 

him and provided an opportunity to respond.  Then, the RO should schedule a videoconference hearing with the Board.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing at:

(a) any appropriate VA location (including, but not limited to, those in other states such as the St. Petersburg, Florida RO) that is equipped to conduct a Board video hearing and is acceptable to the Veteran; 

(b) if no location closer to the Veteran equipped to conduct a Board video hearing is acceptable to the Veteran, or may not be feasibly done, schedule the Veteran for a Board videoconference hearing before a Veterans Law Judge at the Muskogee, Oklahoma RO.

The Veteran should be notified in writing of the date, time, and location of the hearing.  He and his representative should be given time to prepare.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

